Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carson, J.), rendered June 15, 1994, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court unfairly permitted the prosecutor to comment on the reliability of the confidential informant in her opening and closing statements. Having failed *592to raise his present arguments before the trial court, the defendant’s claim is unpreserved for appellate review (see, CPL 470.05 [2]; see, People v Melendez, 178 AD2d 366). In any event, most of the prosecutor’s comments constituted fair response to the defense theory and comments that the police lied about where they found the contraband (see, People v Johnson, 208 AD2d 562; People v Thomas, 186 AD2d 602). Moreover, the defense elicited testimony from a police witness that the informant gave the information after being arrested. The court did not improvidently exercise its discretion in limiting the scope of the cross-examination of this witness since the precluded questions concerned collateral matters (see, People v Schwartzman, 24 NY2d 241).
The defendant’s remaining contention does not require reversal. Miller, J. P., Altman, Hart and McGinity, JJ., concur.